Citation Nr: 1451146	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-23 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability, claimed as secondary to service-connected bilateral pes planus with ankle pain.

2. Entitlement to an increased disability rating for service-connected bilateral pes planus with ankle pain, evaluated as 30 percent disabling, from November 7, 2008.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 2000 to October 2003.

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri. 

This appeal was processed using the Virtual VA paperless processing system and VMBS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

In January 2014, the Board remanded the issues on appeal for further development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's January 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In a July 2014 rating decision, the RO increased the Veteran's bilateral pes planus disability evaluation to 30 percent disabling, from November 7, 2008.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Bilateral knee disability did not have its clinical onset in service and is not otherwise related to active duty or the service-connected bilateral pes planus with ankle pain.

2.  Throughout the rating period on appeal, the Veteran's bilateral pes planus with ankle pain has been manifested by no more than severe symptoms, including objective evidence of marked deformity, and pain on manipulation and use accentuated.


CONCLUSIONS OF LAW

1. Entitlement to service connection for a bilateral knee disability claimed as secondary to the service-connected bilateral pes planus with ankle pain is not warranted.  38 C.F.R. § 3.310 (2013).

2.  Throughout the rating period on appeal, the criteria for a disability rating in excess of 30 percent for service-connected bilateral pes planus with ankle pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a December 2008 letter, the RO notified the Veteran of information and evidence necessary to substantiate his service connection claim and increased rating claim. He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A remand for further notification about how to substantiate the claims is not necessary. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records (STRs) and VA treatment records have been obtained, as well as lay statements by the Veteran.  The Board is unaware of any outstanding evidence or information that has not already been requested.  Most recently, in March 2014, the Veteran was afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as to the nature and etiology of the any knee disability, as well as the medical information necessary to apply the rating criteria with respect to the bilateral pes planus claim on appeal.  There is no indication or argument that the opinion or rationale is inadequate or somehow faulty.  

The Board finds that the January 2014 remand instructions have been substantially met.  See Stegall, 11 Vet. App. 268 (Board remand orders require substantial, not strict, compliance).  First, the Veteran's current address was associated with claims file.  Second, VA examinations were conducted to obtain the nature and etiology of any knee disability and to assess the current nature and severity of the Veteran's service-connected bilateral pes planus with ankle pain.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).

The Veteran does not claim and the record does not reflect that any knee disability was present in service or is otherwise related to active service.  He contends that he has a bilateral knee disability secondary to his service-connected bilateral pes planus with ankle pain.  See, e.g., the Veteran's VA Form 9 dated September 2011.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Veteran is currently service-connected for bilateral pes planus with ankle pain.

A review of the record shows that the Veteran presented for VA treatment in July 2005 with complaints of bilateral foot, ankle, and knee pain.  He reported that NSAIDs and orthotics did not alleviate his joint or foot symptoms.  An October 2009 VA treatment record reflects knee arthralgia on the problem list.  Bilateral knee x-rays taken during February 2010 VA treatment were normal.  A February 2011 VA treatment note shows the Veteran's reports of chronic knee pain with findings of tender bilateral knees without swelling and recommendation for orthotics, NSAIDs, and exercises.

In March 2014, the Veteran was afforded a VA examination.  The examiner noted the Veteran's medical history including his report of bilateral knee pain.  Upon physical examination, he was diagnosed with bilateral patellofemoral pain syndrome.  The examiner opined that it was not at least as likely as not that the Veteran's current bilateral patellofemoral pain syndrome was caused by or was aggravated by his service-connected bilateral pes planus with ankle pain.  He reasoned that although physical examination revealed that the Veteran's left leg was 0.06 centimeters longer than the right, studies indicated that there was no evidence that leg length inequality led to early hip or knee arthrosis, as minor leg length inequalities (less than 2 centimeters) do not seem to alter the kinematics or kinetics of gait.  He further stated that without gait alteration, it was unlikely that the Veteran's service-connected foot condition was causative of or had aggravated his bilateral knee condition, as the Veteran reported that even when using orthotics to correct his pes planus, his knee pain did not improve.  The examiner concluded that this suggested that the Veteran's foot condition is unrelated to his bilateral patellofemoral pain syndrome.  Therefore, the examiner concluded that the Veteran's bilateral knee disability was not caused by or aggravated by his service-connected bilateral pes planus with ankle pain.

Review of the evidence demonstrates that the March 2014 VA examiner's opinion was based upon review of the record and analysis of the Veteran's entire history, including his medical history as to the service-connected bilateral pes planus with ankle pain.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). 

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions set forth in the March 2014 VA examination report.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim but has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the March 2014 VA medical opinion stands unchallenged as competent medical evidence on the crucial questions of medical nexus.

The Veteran has submitted his own statements to support his claim of service connection.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that foot disability may lead to knee or other orthopedic disability is commonly known and, therefore, the Veteran's testimony that his knee disability is related to his service-connected pes planus with ankle pain  has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2014 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  Unlike the Veteran he noted that the knee pain was not improved with use of orthotics, which did relieve some foot symptoms.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

II. Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4. The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 30 percent disabling rating throughout the period on appeal. The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disabilities of the feet are evaluated under Diagnostic Codes 5276-5284.  38 C.F.R. § 4.71a.  The Veteran's bilateral foot disability has been rated under Diagnostic Code (DC) 5276.  Under DC 5276, a 10 percent evaluation is assigned for unilateral or bilateral moderate acquired flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  See 38 C.F.R. § 4.71a, DC 5276.  A 30 percent evaluation is assigned for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, DC 5276.  Finally, a 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R.           § 4.71a, DC 5276.

Foot injuries may also be evaluated under DC 5284.  Under these criteria a 30 percent disability evaluation is warranted for severe foot injury, a 20 percent disability evaluation is warranted for moderately severe foot injury, and a 10 percent disability is warranted for moderate foot injury.  As the service-connected bilateral pes planus is currently rated as 30 percent disabling, DC 5284 does not avail the Veteran.

The Board has also reviewed the remaining diagnostic codes relating to foot disabilities and finds that they are not applicable.  Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5282 (hammer toe) do not provide for disabilities in excess of those assigned for the Veteran's pes planus.  Accordingly, these rating codes are not for application. Likewise, the evidence of record (to include the three VA examinations undertaken in 2007, 2010, and 2012) does not show acquired claw foot (pes cavus) or malunion or nonunion of the tarsal or metatarsal bones. Accordingly, Diagnostic Codes 5278 (claw foot) and 5283 (Tarsal, or metatarsal bones, malunion of, or nonunion of) are not for application.  The disability is not analogous to foot injury; the pes planus was not caused by injury and objective findings would not equate to more than moderate residuals of injury for either foot, so criteria for a higher evaluation would not be met or approximated.   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5276.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5276 is deemed by the Board to be the most appropriate code, because it pertains specifically to the disability at issue (bilateral flatfoot) and also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 5276.

The words "moderate," "severe," "pronounced" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6 (2013).  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

In Gilbert, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the Veteran contends that his bilateral pes planus is more severe than the assigned 30 percent rating indicates.  For the reasons set forth below, the Board finds that the Veteran's service-connected bilateral pes planus with ankle pain does not warrant a higher evaluation under DC 5276.  See 38 C.F.R. § 4.71a, DC 5276 (2013).

The Veteran was afforded a January 2009 VA examination of his feet.  There, he complained of bilateral foot pain, to include his ankles, which he rated between a seven and an eight on a scale of one to ten.  He did not report weakness, heat or redness, but did report stiffness and swelling.  He complained of fatigability and lack of endurance.  These symptoms were worse on standing and walking.  Treatment consisted of taking Tramadol and Naproxen, but he claimed they were not very effective.  He denied flare-ups.  He complained of chronic foot and ankle pain.  The Veteran did not use a crutch, brace, cane, or wear corrective shoes.  He did use shoe inserts.  He rated their efficiency as poor.  He did not have a history of hospitalization or surgery.  The condition affected his usual occupation as a truck driver with long standing and walking.  He did have a history of injury to his feet.  However, he reported that in 2000, he was walking and felt something pop in his feet.  The Veteran reported that he was able to stand between 15 and 30 minutes.  He was able to walk one fourth of a mile.  

On physical examination of both feet, the examiner noted that there was no objective evidence of painful motion, edema, instability, weakness, or tenderness.  The Veteran's gait was normal.  He had no callosities or breakdown.  He had an unusual shoe wear pattern on the left with apparent pronation with bulging of the medial aspect of the left shoe.  The examiner noted that this indicated an abnormal pattern associated with flatfeet.  There were no skin or vascular changes.  There was no hammertoes, high arches, or claw foot.  The left foot was flatter than the right.  The Achilles tendon had some medial deviation of the left but not the right.  There was no pain on manipulation of the Achilles tendon.  There was no varus or valgus deformity.  The forefoot had some slight misalignment on the left as compared to the right with medial pronation.  No hallux valgus deformity was seen.  He had good motion of the metatarsophalangeal joints of the toes.  There were no fungal infections of the feet or nails.  X-rays of the ankles were normal.  X-rays of the feet revealed bilateral pes planus.  He was diagnosed with mild bilateral pes planus with mild ankle pain.

During June 2009 VA treatment, the Veteran complained of ankle pain and bilateral feet pain due to flatfeet/plantar fasciitis.  He reported that the prescription medication he was given had not been effective and that he had tried shoe inserts in the past with no resolution.  The Veteran was prescribed an increased in medication, was referred to podiatry for evaluation, and told to avoid strenuous physical activity especially on concrete.

At a March 2011 VA podiatry consult, the Veteran was seen for his flatfeet.  Evaluation of his feet revealed flexible flatfeet with posterior tibial dysfunction bilaterally, greater in the left than the right, with compensational tendonitis.

At a March 2014 VA examination, the Veteran reported that he visited a clinic for treatment twice a year and had no emergency room visits or hospitalizations in the last 12 months for his pes planus.  He used daily orthotics and took prescribed pain    medication.  He described daily pain ranging from a five to a nine out of ten, located in his hind foot.  The Veteran reported stiffness, but no episodes of dislocation, subluxation, instability, locking or giving way.  There was no effusion.  Symptoms of inflammation included occasional swelling and tenderness.  He denied flare-ups and instead reported that he had daily pain.  Upon physical examination, the examiner noted that the Veteran had pain on use along with accentuated pain on use of both feet.  He also had decreased longitudinal arch height on weight bearing of both feet.  There was objective evidence of marked deformity of both feet.  There was marked pronation of both feet, which was improved by orthopedic shoes or appliances.  Left and right pronation was noted to be mild.  The right and left plantar displayed very mild tenderness.  

The Veteran also had pain on manipulation of both feet.  There was no inward bowing or marked inward displacement and severe spasm on manipulation of the Achilles tendon.  Gait was normal.  MRIs were taken of both feet.  Results showed that osseous structures and joint spaces were unremarkable.  A mild degree of flatfoot deformity was shown at both sides, comparable to the prior study done at the January 2009 VA examination.  The impression was mild pes planus at both sides, unchanged.  An MRI of the Veteran's ankles was also conducted, which showed that the osseous structure and joint spaces were unremarkable; the ankles were normal.  With respect to the functional impact of the Veteran's flat feet condition, the examiner opined that such impacted his ability to work in that restrictions or accommodations depended upon the severity of the condition at the time.  Standing and walking (ambulation) may need to be restricted.  The Veteran would need to limit ambulation and must be allowed to elevate the foot.  The examiner noted if orthotics were prescribed in the future, the Veteran must be allowed to wear enclosed shoes that will accommodate the orthotics.

Based on a review of the evidence, the Board finds that the criteria for a 50 percent rating for bilateral pes planus under DC 5276 are not met or approximated. Although VA treatment records document the Veteran's complaints of foot pain, tenderness, and swelling, the Veteran's bilateral pes planus is not shown to be pronounced, resulting in marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R.         § 4.71a, DC 5276 (2013). 

As indicated above, the Board has considered whether a higher rating would be available or warranted under any other potentially applicable DC.  Notably, a rating greater than the Veteran's currently assigned 30 percent is not available under DCs 5277, 5279, 5280, 5281, or 5282.  Moreover, the Veteran has not been diagnosed with claw foot with marked contraction of the plantar fascia, hammertoes, very painful callosities, and marked varus deformity, as is required for a 50 percent evaluation under DC 5278.  Although a combined rating of 50 percent or greater would be potentially available under DCs 5283 and 5284 by application of the bilateral factor, see 38 C.F.R § 4.26 (2013), or by showing actual loss of use of both feet, DC 5283 pertains to malunion or nonunion of the tarsal or metatarsal bones, of which there is no evidence in this case, nor is there any indication the Veteran has lost the use of either foot.  The Board also finds that the Veteran's disability picture is not analogous to more than a moderate foot injury residuals, such that higher ratings could be assigned under DC 5284, which provides for a maximum rating of 30 percent for "severe" foot injuries.

Although he may be limited in the amount of time he is able to stand or walk, and experiences pain while doing so, to include pain in his ankles, it is clear from the evidence that the Veteran has retained some functional ability of both feet.  The Board recognizes that words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  In the instant case, while the Veteran's pes planus is manifested by marked pronation, such has been described as mild and is improved by orthopedic shoes or appliances.  While the Veteran has tenderness of his left and right plantar, such has been described as very mild.  The Veteran's pes planus is primarily manifested by pain on use, without extreme tenderness, marked pronation, marked inward displacement, or severe spasm of the Achilles tendon, not improved by orthopedic shoes or appliances.  The Board cannot conclude that this equates to a "severe" foot disability, such that his disability is more appropriately rated under DC 5284.

The Board notes that a February 2009 VA treatment record reflects the Veteran's history of degenerative joint disease (DJD), but does not indicate which part of the body is affected.  However, the March 2014 VA examination report indicates that the Veteran did not have a diagnosis of DJD of the feet.  In the event that the Veteran has DJD of either foot and it is related his bilateral pes planus, a separate rating will not be assigned for arthritis of the feet based on painful motion under DC 5003.  See 38 C.F.R. § 4.71a, DC 5003 (2013).  Pain on manipulation and use of the feet is contemplated by DC 5276, assigning a separate rating based on such pain would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (2013).

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that Veteran's bilateral pes planus has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  The symptoms of his bilateral pes planus with ankle pain are contemplated by the diagnostic criteria in DC 5276 as set forth above in that these criteria contemplate the extent to which all of the symptoms impact his occupational functioning and activities of daily living and the treatment that is required for the disability.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Further, although the Veteran has submitted evidence of a medical disability and made a claim for a higher rating, he has not submitted evidence of unemployability or claimed to be unemployable as a result of his service-connected bilateral pes planus.  While the March 2014 VA examiner opined that such would impact his ability to work, requiring restrictions or accommodations depending upon the severity of the condition at the time, he did not suggest that the Veteran was precluded from working due to any such disability.  In fact, it was noted that the Veteran was attending school and that was the reason he was not working.  Therefore, as there is no evidence of unemployability, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).




ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to a disability rating in excess of 30 percent for service-connected bilateral pes planus with ankle pain is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


